DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 10/22/2020, which has been entered and made of record.  Claims 1, 10, and 19 have been amended.  Claims 6, 8, and 15 has been canceled. Claims 21-22 have been added. Claims 1-5, 7, 9-14 and 16-22 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 10/22/2020 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1, 10, and 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0038829 to Lanier et al. in view of U.S. PGPubs 2013/0042296 to Hastings et al., further in view of U.S. Patent 6,335,731 to Yamamoto, further in view of U.S. PGPubs 2013/0293468 to Perez et al..

Regarding claim 1, Lanier et al. teach a method comprising (par 0004): 
	accessing, by an augmentation system (Fig 1, par 0031-0032, a mixed reality including HMD device 108), imagery captured by a sensor of a first device (par 0042-0046, par 0059, par 0062, par 0098-0106, “the input module 116 is configured to receive data associated with the real scene that at least one user (e.g., user 106A, user 106B, and/or user 106C) is physically located.  The input module 116 can be configured to receive the data from mapping devices associated with the one or more server(s) and/or other machines 110 and/or user devices 108, as described above.  The mapping devices can include cameras and/or sensors, as described above.  The cameras can include image cameras, stereoscopic cameras, trulight cameras, etc. The sensors can include depth sensors, color sensors, acoustic sensors, pattern sensors, gravity sensors, etc. The cameras and/or sensors can output streams of data in 
	identifying, by the augmentation system (Fig 1, par 0031-0032, a  mixed reality including HMD device 108), a user depicted in the imagery (Fig 1, par 0062, par 0080-0084, par 0090-0097, “Block 608 illustrates determining a second body representation.  Combinations of the volumetric data associated with a second user (e.g., user 106B), skeletal data associated with the second user (e.g., user 106B), and/or perspective data associated with the second user (e.g., user 106B) can be used to determine a body representation that represents the second user (e.g., user 106A)”);
determining, by the augmentation system (Fig 1, par 0031-0032, a  mixed reality including HMD device 108), that the user is associated with a second device (Fig 1, par 0062, par 0082, par 0098-0106, par 0119, “the sensor 202 can include image capturing devices, tracking technology, etc., as described above.  The display 204 can present a virtual representation of a remotely located user (e.g., user 106A, user 106B, or user 106C).  In at least one example, a device (e.g., 108A, 108B, or 108C) associated with the remotely located user (e.g., user 106A, user 106B, or user 106C) can send image data to the device (e.g., 108A, 108B, or 108C) associated with the user (e.g., user 106A, user 106B, or user 106C) and the rendering module 130 associated with the device (e.g., 108A, 108B, or 108C) associated with the user (e.g., user 106A, user 106B, or user 106C) can generate a virtual representation of the remotely located user (e.g., user 106A, user 106B, or user 106C) on the display 204 of a device associated with the user (e.g., user 106A, user 106B, or user 106C).  In some 
		determining, by the augmentation system, that the second device is located within a proximity range of the first device (par 0050-0052, par 0082, par 0096, “the interaction module 118 can determine that the first user (e.g., user 106A) interacts with the second user (e.g., user 106B) based at least in part on determining that a first body representation corresponding to the first user (e.g., user 106A) is within a threshold distance of a second body representation corresponding to the second user (e.g., user 106B)”)

    PNG
    media_image1.png
    373
    570
    media_image1.png
    Greyscale

		providing, by the augmentation system (Fig 1, par 0031-0032, a  mixed reality including HMD device 108) based on the user being depicted in the imagery and the second device being located within a proximity range of the first device, shared content associated with the identified user for display as an augmentation for the imagery captured by the sensor of the first device (Figs 3-4, par 0021-0022, par 0026-0029, par 0065-0071, par 0085-0088, par 0099, par 0113, “the graphical representation corresponding to a sticker, tattoo, accessory, etc. can be privately shared between the first user (e.g., user 106A) and the second user (e.g., user 106B) for a predetermined period of time.  That is, the graphical representation corresponding to the sticker, the tattoo, or the accessory can be presented to the (e.g., user 106A) and the second user (e.g., user 106B) each time the first user (e.g., user 106A) and the second user (e.g., user 106B) are present at a same time in the mixed reality environment”; par 0050-0052, par 0082, par 0096, “the interaction module 118 can determine that the first user (e.g., user 106A) interacts with the second user (e.g., user 106B) and/or a virtual representation of the second user (e.g., user 106B) based at least in part on determining that the body representation corresponding to the first user (e.g., user 106A) is within a threshold distance of a body representation corresponding to the second user (e.g., user 106B).  In another example, the interaction module 118 can determine that the first user (e.g., user 106A) interacts with the second user (e.g., user 106B) based at least in part on determining that a body part (e.g., finger, hand, leg, etc.) is within a threshold distance of a body representation corresponding to the second user (e.g., user 106B), is in contact with a body representation corresponding to the second user (e.g., user 106B) for a threshold amount of time, etc.” …..provide/interact a share content to second user which captured by user’s HMD device and  within the a threshold distance (field of view)); 
determining, by the augmentation system, that the first device is located within a particular geographic location (par 0042-0046, par 0059, par 0062, par 0098-0106; Hastings et al.: Fig 6D-6G and 11A, par 0118-0112, par 0135-0139, disclose determine the location of first and second users); and 
		generating, by the augmentation system and based on the imagery captured by the camera of the first device and on the first device being located within the particular geographic location, an augmented environment view for display by the first device (par 0042-0046, par 0059, par 0062, par 0098-0106 and Figs 3-4, par 0021-0022, par 0026-0029, par 0065-0071, par 0085-0088, par 0099, par 0113, disclose shared content based on the distance between first user and second user
But Lanier et al. keep silent for teaching determining, by the augmentation system, that the second device is located within a predefined proximity range of the first device; providing, by the augmentation system, based on the user being depicted in the imagery and the second device being located within a predefined proximity range of the first device, shared content associated with the identified user for display as an augmentation for the imagery captured by the sensor of the first device.

    PNG
    media_image2.png
    315
    418
    media_image2.png
    Greyscale

		In related endeavor, Hastings et al. teach determining, by the augmentation system (Fig 1, abstract), that the second device is located within a predefined proximity range of the first device (Figs 12A-12B, par 0117-0121, par 0134, par 0136-0140, par 0147, par 0153, par 0158-0159, “Jim and Hal are at a range or distance 34 from each other.  As discussed below, a predefined distance between users may be a criteria of the transfer rules for transferring a right to a digital content item”; “the reference application 458 can determine or received location data for other subscriber users using their see-through, augmented reality display device systems 8 and determine the identities of those who are within one or more predefined distances of the users based on the location data and send a version of this information to the client side DRM service application 456 which identifies those known to the user via his or her user profile data, for example, based on contacts and social networking friend groups”);
		providing, by the augmentation system (Fig 1, abstract), based on the user being depicted in the imagery and the second device being located within the predefined proximity range of the first device(Figs 1 and 10, abstract, par 0132-0134, par 0118, par 0136-0140, par 0147, par 0153, par 0158-0159), shared content associated with the identified user (par 0132-0138, par 0149, “a user can identify other users within a predefined area in a peer-to-peer configuration.  This may be useful in situations, like an airplane or in areas without network connectivity, e.g. campsite, where users still wish to share or transfer content”; “the reference application 458 can determine or received location data for other subscriber users using their see-through, augmented reality display device systems 8 and determine the identities of those who are within one or more predefined distances of the users based on the location data and send a version of this information to the client side DRM service application 456 which identifies those known to the user via his or her user profile data, for example, based on contacts and social networking friend groups”), shared content associated with the identified user for display as an augmentation for the imagery captured by the sensor of the first device (Figs 12A-12B, par 0002, par 0131-0137, par 0142-0143, par 0146, par 0149, “the client side application 456 transfers the digital content item to the see-through, mixed or augmented reality display system 8 of the second user”; “FIG. 12A illustrates an example of a physical action by a user of a gesture for selecting a digital content item from a display of a DRM library displayed in the user field of view of a see-through, augmented reality display device” …. provide/interact a share content (book title/markers of users) to second user which is captured by user’s HMD device and is located within the a predefined distance, for example, see Fig 12B, two users  with distance (34) in the predefined proximity range (35) to share virtual content (books) 
		generating, by the augmentation system and based on the imagery captured by the camera of the first device and on the first device being located within the particular geographic location, an augmented environment view for display by the first device (par 0002, par 0131-0137, par 0142-0143, par 0146, disclose shared content based on the distance between first user and second user).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanier et al. to include determining, by the augmentation system, that the second device is located within a predefined proximity range of the first device; providing, by the augmentation system, based on the user being depicted in the imagery and the second device being located within a predefined proximity range of the first device, shared content associated with the identified user for display as an augmentation for the imagery captured by the sensor of the first device as taught by Hastings et al. to provide a predefined proximity range of users to the threshold range between users, as taught by Lanier et al. to provide a powerful and desirable method of human interaction to readily share one's creative favorites of literature, music, film and the like with family and friends, at least in a legal way.
		But Lanier et al. as modified by Hastings et al. do not explicitly teach the augmented environment view including a plurality of markers representing current locations of users of the augmentation system within the particular geographic location.

    PNG
    media_image3.png
    321
    371
    media_image3.png
    Greyscale

		In related endeavor, Yamamoto teaches generating, by the augmentation system and based on the imagery captured by the camera of the first device and on the first device being located within the particular geographic location, an augmented environment view for display by the first device, the augmented environment view including a plurality of markers representing current locations of users of the augmentation system within the particular geographic location (see Fig 4A, abstract, col 5:45-62, disclose generating a AR image with status markers (two other game players with markers) based on the user’s camera/view).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanier et al. as modified by Hastings et al. to include the augmented environment view including a plurality of markers representing current locations of users of the augmentation system within the particular geographic location as taught by Yamamoto to provide visible a marker that 
	But Lanier et al. as modified by Hastings et al. and Yamamoto do not explicitly teach each marker included in the plurality of 2Application No.: 16/363,502Docket No.: 20180334 markers depicting a current status of a respective user based on a state of use of an application installed on a device associated with the respective user.

    PNG
    media_image4.png
    334
    475
    media_image4.png
    Greyscale

		In related endeavor, Perez et al. teach each marker included in the plurality of 2Application No.: 16/363,502Docket No.: 20180334 markers depicting a current status of a respective user based on a state of use of an application installed on a device associated with the respective user (Fig. 22, par 0150, “FIG. 22 illustrates another virtual view of the relationships between users in a collaboration environment from the view of a wearer/collaborator.  The view illustrated in FIG. 22 allows a wearer to visualize the relationships between users in the room.  In this case user 28 and user 29 are indicated as having a relationship by the existence of cloud 2210 which shows the sharing of the virtual object 1702 between the 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanier et al. as modified by Hastings et al. and Yamamoto to include each marker included in the plurality of 2Application No.: 16/363,502Docket No.: 20180334 markers depicting a current status of a respective user based on a state of use of an application installed on a device associated with the respective user as taught by Perez et al. to generate virtual view of the relationships between users in a collaboration environment from the view of a wearer/collaborator to allows users to share information and tracks user changes to the information including permissions regulating who has access to information and what actions they can take on the information.

		Regarding claim 2, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and Hastings et al. further teach wherein the determining that the second device is located within the predefined proximity range of the first device comprises: determining, by the augmentation system and based on data from a location data store, a location of the first device and a location of the second device (Fig 6D-6G and 11A, par 0118-0112, par 0135-0139, “In step 702, the client side DRM service application 456 detects a location of a first user.  For example, device data 464 may identify the location based on the IP address of a wireless hot spot which is associated with a known location in user profile data 460 such as the user's home.  In 

		Regarding claim 3, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and Hastings et al. further teach wherein the determining that the second device is located within the predefined proximity range of the first device comprises:  44Docket No.: 20180334 determining, by the augmentation system and based on depth data associated with the imagery (par 0052, par 0083-0092, par 0105-0107, par 0120-0122, par 0151-0153, par 0159), a distance between the first device and the second device (par 0083-0092, par 0105-0107, par 0120-0122, par 0151-0153, par 0159, “image data captured from one or more depth cameras provides data for determining the three dimensional relationship of the user to objects, real and virtual, in the user field of view”); and determining, by the augmentation system, that the distance is within the predefined proximity range of the first device (Fig 11A, par 0117-0121, par 0134, par 0136-0140, par 0147, par 0153, par 0158-0159, “Jim and Hal are at a range 

		Regarding claim 4, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and Hastings et al. further teach wherein the shared content associated with the identified user is provided by the identified user and stored in a data store prior to the second device being located within the predefined proximity range of the first device (Figs 10 and 12A-12C, par 0132-0137, par 0145-0156, “two users, referred to as Hal 19 and Jim 29, are viewing display data from each of their own DRM libraries and that of the other.  A DRM library may be treated as a digital content item and have its own DRM data set 474.  A user can allow access to his or her DRM library according to transfer rules as with another digital content item …. Jim and Hal are at a range or distance 34 from each other.  As discussed below, a predefined distance between users may be a criteria of the transfer rules for transferring a right to a digital content item.  In this example and in FIGS. 12A and 12B, an example of a predefined distance or range is shown by dashed line 35 for a transfer of an item”). This would be obvious for the same reason given in the rejection for claim 1.

		Regarding claim 5, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and Hastings et al. further teach further comprising accessing, by the augmentation system, the shared content associated with the identified user, wherein the accessing of the shared content associated with the 

		Regarding claim 7, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and further teach wherein the providing, by the augmentation system, of the shared content associated with the identified user for display is performed in response to determining that a user associated with the first device is authorized to receive the shared content associated with the identified user (Lanier et al.: par 0053, par 0105, par 0112-0114, par 0158, “The permissions module 122 is configured to determine whether an interaction between a first user (e.g., user 106A) and the second user (e.g., user 106B) is permitted, authorizations associated with individual users (e.g., user 106A, user 106B, user 106C, etc.), etc.”; “That is, in some examples, based at least in part on determining the interaction, the presentation 

		Regarding claim 9, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and Lanier et al. further teach further comprising: providing, by the augmentation system, in response to detecting a user interaction with the displayed augmentation, a feature, on the first device, configured to facilitate a communication between a user of the first device and the user of second device (par 0004, par 0021, par 0032, par 0038, par 0044, par 0049-0053, par 0055, par 0066-0071, “Application(s) 124 can provide conversational partners (e.g., two or 

		Regarding claim 10, Lanier et al. teach a system comprising: at least one memory storing instructions; and at least one processor communicatively coupled to the at least one memory and configured to execute the instructions to (Fig 1, par 0032-0038). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 11-14, 16, and 18, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 10, the claims 11-14, 16 and 18 are similar in scope to claims 2-5, 7, and 9 and are rejected under the same rational.

		Regarding claim 17, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 10, and Lanier et al. further teach wherein the at least one processor is further configured to execute the instructions to: access second imagery captured by a second camera of the first device; identify a user of the first device as being depicted in the second imagery;  47Docket No.: 20180334 access, based on the user of the 

		Regarding claim 19, Lanier et al. teach a non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to (Fig 1, par 0032-0039). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 20, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 19, the claim 20 is similar in scope to claim 9 and is rejected under the same rational.

		Regarding claim 21, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and further teach wherein the plurality of markers includes a first marker that visually depicts a first state of use of the application and a second marker that visually depicts a second state of use of the application, the first marker visually different than the second marker (Yamamoto: Figs 4A and 5A, par 

		Regarding claim 22, Lanier et al. as modified by Hastings et al., Yamamoto, and  Perez et al. teach all the limitation of claim 1, and further teach wherein the augmented environment view is an overhead view of a layout of the particular geographic location (Yamamoto: Figs 4A and 5A, par 0002, par 0131-0137, par 0142-0143, par 0146, disclose shared content with markers based on the distance between first user and second user and user’s location; Perez et al.: Fig. 22, par 0150, disclose shared users with different status at user’s location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616